Citation Nr: 1130545	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.  

In an August 2009 rating decision, the RO granted service connection for hypertension and tinnitus.  In light of the foregoing, no allegations of errors of fact or law remain for appellate consideration and the claims have been fully resolved and rendered moot.  No exceptions to the mootness doctrine are present because the benefits sought on appeal have been granted without the need for action by the Board.  See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).  

During the pendency of the appeal, in January 2008, the RO increased the Veteran's service-connected peripheral neuropathy of the left and right lower extremities to 20 percent each, effective as of September 17, 2003.  Since the RO did not assign the maximum disability rating possible, the appeal for higher evaluations remains before the Board, and the issues before the Board are as listed on the title page.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In March 2009, the Board remanded the Veteran's claim for additional development and adjudicative action.  All requested adjudicative action was performed, and in November 2009, the Board denied the claims currently on appeal.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a joint motion to remand and vacate the Board's November 2009 decision.  This motion was granted by the Court in October 2010.  Specifically, it was granted because the Board failed to ensure that the RO or the AMC requested that the Veteran submit evidence from a physician with the last initial "G," or, that he provide VA with the necessary authorization for VA to obtain these records.  However, a review of the evidence of record demonstrates that the Veteran and his representative were sent a letter dated May 2009 in which he was asked to provide any private medical treatment records pertaining to treatment or evaluation of his diabetes mellitus, type II, specifically from the office of Dr. G in Tacoma, Washington.  The Veteran was also asked to complete and return an enclosed VA Form 21-4142.  The Veteran has not responded to VA's request.  

Where a case is addressed by an appellate court, remanded, then returned to the appellate court, the "law of the case" doctrine operates to preclude reconsideration of identical issues.  Johnson (Anne) v. Brown, 7 Vet. App. 25, 26-27 (1994) (per curiam order); see also Allin v. Brown, 10 Vet. App. 55, 57 (1997); Chisem v. Brown, 8 Vet. App. 374, 375 (1995).  The Court noted three "exceptional circumstances" where the law-of-the-case doctrine should not apply: "(1) When the evidence in a subsequent trial was substantially different; (2) When the controlling authority has since made a contrary decision as to the applicable law; or (3) when the decision was clearly erroneous."  Chisem, supra (citing Kori Corp. v. Wilco Marsh Buggies & Draglines, Inc., 761 F.2d 649, 657 (Fed. Cir. 1985)).  Teten v. West, 13 Vet. App. 560, 563 (2000).  In the present case, the October 2010 Court decision was clearly erroneous.  Nonetheless, due to the additional delay in the Veteran's claim, his most recent VA examination of October 2007 is now too outdated to permit appellate review to proceed at this time.  As such, the appeal is REMANDED to the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased disability evaluations for his service-connected disabilities.  Specifically, he contends that he is entitled to an initial disability rating in excess of 20 percent for his diabetes mellitus and initial disability evaluations in excess of 20 percent for his peripheral neuropathy of the lower extremities, bilaterally.  Regrettably, as discussed in detail below, further evidentiary development is necessary before appellate review may proceed on these matters.  

For historical purposes, the Veteran was granted service connection for the disabilities on appeal in an April 2005 rating decision.  A 40 percent disability evaluation was assigned under Diagnostic Code 7913 for the Veteran's diabetes mellitus and a noncompensable disability evaluation was assigned under Diagnostic Code 8721 for his peripheral neuropathy, effective as of September 17, 2004.  VA received a timely notice of disagreement to the assigned ratings in June 2005.  The Veteran's disability evaluation for his diabetes was subsequently decreased to 20 percent in a January 2006 rating decision and his peripheral neuropathy was increased to 10 percent, bilaterally, under Diagnostic Code 8520, effective as of September 17, 2004.  The Veteran's combined evaluation remained the same at 60 percent.  The Veteran appealed these ratings to the Board in March 2006.  In January 2008, the RO assigned an earlier effective date of September 17, 2003 for the establishment of service connection.  The RO increased the Veteran's disability evaluations to 20 percent for his bilateral peripheral neuropathy.  However, the 20 percent disability evaluation was unchanged for his diabetes mellitus.  

The Veteran was last afforded a VA examination for his service-connected diabetes mellitus and his associated peripheral neuropathy of the lower extremities in October 2007.  In light of the fact that this claim was remanded by the Court in October 2010, this examination is now too old to permit an accurate assessment of the Veteran's current level of disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examination was nearly 4 years ago, he must be provided with the opportunity to report for a more current VA examination(s).  

In addition, a further attempt to obtain any outstanding medical records should be undertaken.  While this was already attempted in May 2009, the Veteran failed to provide VA with the requested information.  As a result, the record contains no additional medical evidence pertaining to the Veteran's diabetes mellitus and peripheral neuropathy since his October 2007 VA examination.  VA should attempt to update the evidence of record before proceeding with appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again ask the Veteran to provide any private medical treatment records not already in the claims file pertaining to treatment or evaluation of his diabetes mellitus, type II.  The RO/AMC should also ask the Veteran to provide identifying information and any necessary authorization to allow records from the office of Dr. Graf of Tacoma, Washington from 1999 to the present to be obtained.  Finally, the Veteran should be asked to indicate whether he has received treatment for his diabetes mellitus or his peripheral neuropathy from a VA Medical Center.  Document any attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain it and submit it.  

2.  Once the above steps have been completed, the Veteran should be afforded a VA examination(s) with the appropriate specialist(s) to determine the current level of disability due to his service-connected diabetes mellitus.  The claims folder should be made available to the examiner for review before the examination.  The examiner should indicate whether the Veteran requires insulin, a restricted diet, or is required to regulate his activities in an effort to control his service-connected diabetes.  The examiner should also indicate whether the Veteran has suffered any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  A glucose tolerance test is not necessary for VA rating purposes.  

The examiner should also examine the Veteran's lower extremities and describe in detail all subjective and objective symptomatology associated with the peripheral neuropathy.  All necessary tests and studies including any neurological tests deemed appropriate should be performed to obtain this information.  

Finally, the examiner should discuss the effect on the Veteran's employability due to his service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, as well as his service-connected depression, retinopathy, bilateral peripheral neuropathy of the upper extremities, bilateral hearing loss, and erectile dysfunction.  A complete rationale must be provided for all opinions offered.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



